THIRD DIVISION
                            MCFADDEN, C. J.,
                        DOYLE, P. J., and HODGES, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                  February 12, 2021



In the Court of Appeals of Georgia
 A20A2120. BASS v. MEDY.                                                     DO-075

      DOYLE, Presiding Judge.

      Narkeshia Bass (“the Mother”) and Kettler Medy (“the Father”), who never

married, are the parents of two children born in 2003 and 2005. The Father filed a

petition for modification of his visitation in the Superior Court of Fayette County.

Following a hearing, the Mother moved to recuse the trial judge. The trial court

denied the motion to recuse and entered a temporary modification order giving the

Father sole legal and physical custody of the children, modifying the Mother’s

visitation rights and increasing the Mother’s child support obligation. The Mother

appeals the temporary modification order, arguing that the trial court erred by

modifying custody and child support (1) absent a request therefor or notice, and (2)

without a finding that there had been a substantial change in circumstances and that
custody modification was in the best interests of the children. The Mother also

appeals the denial of her motion to recuse.1 For the reasons that follow, we reverse

the temporary modification order and affirm the order denying the Mother’s motion

to recuse.

      The record shows that in 2013, the Fulton County Superior Court entered a

final order adopting the parties’ mediated settlement agreement (1) granting joint

legal custody; (2) granting primary physical custody to the Father; (3) setting a

visitation schedule for the Mother; (3) and ordering the Mother to pay $150 per

month in child support. In 2019, the Father filed the instant petition for modification

of visitation in Fayette County, requesting: attorney fees; that the court issue a

standing order; that the Mother’s visitation cease immediately; and that the court

award him “such other and further relief as [it] deems just and proper.”2 The Mother




      1
          The Father did not file an appellate brief.
      2
        The Father alleged that the Mother failed to maintain meaningful contact with
the children and failed to exercise her visitation rights and that ceasing visitation was
in their best interests. The Father attached to the petition statements from both
children stating that they wanted “to have say-so of when to have visitation with [the
Mother],” and the daughter stated that she did not “feel comfortable” staying with the
Mother.

                                            2
filed a pro se response, alleging that the Father had denied her visitation with the

children.

      On May 3, 2019, the Father filed a motion for in camera examination of the

children. On July 31, 2019, the trial court entered a scheduling order, noting that the

motion for in camera examination had been filed and scheduling a September 18,

2019 hearing “on this motion . . . and all other pending motions.” The court also

“request[ed] that both minor children be available for meeting with the [c]ourt.”

      At the September hearing, the Mother, who was represented by counsel,

objected to the court addressing any issue other than the motion for in camera

examination, but the trial court proceeded over her objection and heard testimony

from the parties and the children and admitted evidence. At the conclusion of the

hearing, the trial court orally announced that the Mother’s long-term, unexcused

absence from the children’s lives constituted a substantial change in circumstances

that materially affected the children’s welfare. The court also awarded the Father sole

legal and physical custody, ordered that visitation and contact with the Mother would

be at the children’s discretion, declared that discovery was closed, and directed

counsel to run the child support calculations based upon the income amounts

admitted to at the hearing and to submit them to the court. The court also directed the

                                          3
parties to reappear for additional hearings in October, November, and December

2019.

        In September 2019, the Mother filed a motion to recuse. Following a hearing,

a separate trial judge denied the motion in February 2020. In March 2020, the Father

filed an amendment to his petition for modification of visitation to include a request

for modification of custody and child support. Eleven days later, the trial court

entered a “temporary modification order” granting the Father sole legal and physical

custody, directing that the Mother would have visitation at the children’s discretion,

and ordering the Mother to pay the Father monthly child support in the amount of

$809. This appeal followed.

        1. The Mother contends that the trial court erred by modifying custody and

child support without notice to her and because the Father had not requested such

relief. We agree.

        As the Supreme Court of Georgia has explained,

        [t]he constitutionally-guaranteed right to due process of law is, at its
        core, the right of notice and the opportunity to be heard. Neither the
        federal nor the [S]tate constitution’s due process right guarantees a
        particular form or method of procedure, but is satisfied if a party has
        reasonable notice and opportunity to be heard, and to present [her] claim


                                           4
      or defense, due regard being had to the nature of the proceeding and the
      character of the rights which may be affected by it.3


      Here, the order issued by the trial court scheduled the September 2019 hearing

for the Father’s motion for an in camera examination of the minor children “and all

other pending motions.” But there were no other pending motions.4 And the Father’s

initial modification petition sought only to modify visitation, making no claim for

custody or child support modification or for temporary relief. At the hearing, the

Mother repeatedly objected to the trial court expanding the hearing beyond the only

pending motion. In fact, at no time during the hearing did the Father seek a change

in custody or child support; it was the trial court that interjected those issues into the




      3
        (Punctuation omitted.) CML-GA Smyrna, LLC v. Altanta Real Estate
Investments, LLC, 294 Ga. 787, 788 (1) (756 SE2d 504) (2014), quoting Cobb County
School Dist. v. Barker, 271 Ga. 35, 37 (518 SE2d 126) (1999).
      4
        At the hearing, the trial court asked counsel whether there was a pending
motion for a temporary hearing; the Father’s counsel said there was, and the Mother’s
attorney disagreed. The record on appeal does not include one. After reading the
modification petition, the trial court stated, “Well, it can be stated in the pleadings.”
Although the modification petition did state that it was “in the best interest of the
minor children that [the Mother’s] visitation with the minor children ceases
immediately,” the petition did not request a temporary hearing, nor did it request
modification of child support or custody.

                                            5
case.5 “Consequently, the trial court’s [custody and child support modification]

violated [the Mother’s] due-process rights because [the Father] never asked for such

relief, either prior to or during trial, and, thus, [the Mother] had no meaningful

opportunity to be heard or prepare a defense to th[ose] claim[s].”6 The Father’s post-

trial amendment to his petition adding claims to modify custody and child support

does not cure the error because the Mother was still denied the opportunity to present

evidence or argument on those claims prior to the trial court’s ruling. Accordingly,

we reverse the trial court’s modification of custody and child support.

      2. The Mother also argues that the trial court erred by denying her recusal

motion. We disagree.

      In the motion to recuse, the Mother alleged that the trial judge “showed

favoritism and deference to [the Father and the Father’s counsel]” and that his actions



      5
         At the close of the evidence, the Father’s attorney reserved his right to a
closing statement. After the Mother’s attorney concluded her closing statements, the
trial court announced its ruling and directed the Father’s attorney to prepare the order
before the Father’s attorney presented his closing statement. The trial court did not
raise the issue of modifying custody before it announced its ruling.
      6
        Spruell v. Spruell, 356 Ga. App. 722, 726 (2) (848 SE2d 896) (2020)
(reversing an alimony award to the mother because she never asserted a claim for
alimony), citing Lambert v. Gilmer, 228 Ga. 774, 774-776 (187 SE2d 855) (1972);
Pray v. Pray, 223 Ga. 215, 215-216 (154 SE2d 208) (1967).

                                           6
and rulings “show that he is biased in favor of [the Father].” As examples, the Mother

pointed to, among other things, the trial court’s: insistence on making her attorney

appear for the September 18, 2019 hearing after concluding a hearing in another court

listed in a conflict letter; conducting the temporary hearing without notice to the

Mother; interrupting the Mother’s attorney during argument; suggesting the Father

prove his attorney fees in the absence of a request for such fees; awarding temporary

relief not requested by the Father; scheduling a trial that conflicted with the Mother’s

attorney’s leave of absence; closing discovery over the Mother’s objection; and

waiving mediation.7 On the day the recusal motion was filed, the trial court issued an

order directing the trial court clerk to reassign the motion to the next available judge

pursuant to Uniform Superior Court Rule 25.4 (c), and the clerk complied. After the

reassigned judge held a hearing, he denied the motion to recuse, finding “no evidence

that [the trial judge’s] impartiality might be reasonably questioned.” Specifically, the

reassigned judge found that with regard to the hearing itself, the trial court simply

required the parties to comply with Uniform Superior Court conflict rules and

“instead of actions indicating partiality, bias[,] or prejudice, [the judge] did not


      7
        The Mother attached as an exhibit to the recusal motion the affidavit of her
attorney, and she filed an amended affidavit of her attorney as well.

                                           7
impose any penalty against [the Mother’s attorney] and refused to proceed with the

hearing until [the Mother and her attorney] appeared.” The reassigned judge also

concluded that the trial judge gave both parties sufficient time to present their case

and that there was no evidence that he was motivated by bias or prejudice when

deciding to proceed with a temporary hearing over the Mother’s objection.

      “This Court reviews a trial court’s denial of a motion to recuse for abuse of

discretion.”8

      [R]elevant to our analysis is former Canon 3 (E) (1) (a) and current Rule
      2.11 of the Georgia Code of Judicial Conduct, which both provide that
      “judges shall disqualify themselves in any proceeding in which their
      impartiality might reasonably be questioned,” including but not limited
      to instances when “the judge has a personal bias or prejudice concerning
      a party or a party’s lawyer. . . .”9


It is well settled that the phrase

      “impartiality might reasonably be questioned” means a reasonable
      perception, of lack of impartiality by the judge, held by a fair minded
      and impartial person based upon objective fact or reasonable inference;
      it is not based upon the perception of either interested parties or their
      lawyer-advocates. Additionally, recusal on this ground requires a

      8
          Serdula v. State, 356 Ga. App. 94, 97 (1) (845 SE2d 362) (2020).
      9
          Id.

                                             8
      rational basis for such questioning, not an arbitrary basis, even though
      no actual impropriety on the part of the trial court judge has been
      shown.10


“Moreover, the alleged bias must be of such a nature and intensity to prevent the

complaining party from obtaining a trial uninfluenced by the court’s prejudgment.”11

Finally, “[a]lleged bias requiring recusal must stem from an extra-judicial source and

result in an opinion on the merits on some basis other than what the judge learned

from his participation in the case.”12

      In this case, the Mother does not point to any evidence of the trial court’s bias

or prejudice other than the fact that it gave the Father relief he never sought.

Nevertheless, “judicial rulings alone almost never constitute a valid basis for a bias

or partiality motion.”13 Further, the Mother does not even suggest that the trial court’s


      10
       (Citation and punctuation omitted.) Id., quoting Baptiste v. State, 229 Ga.
App. 691, 694 (1) (494 SE2d 530) (1997).
      11
        (Punctuation omitted.) Jones County v. A Mining Group, LLC, 285 Ga. 465,
467 (678 SE2d 474) (2009).
      12
        (Punctuation omitted.) Vaughn v. State, 247 Ga. App. 368, 370 (2) (543 SE2d
429) (2000), quoting Birt v. State, 256 Ga. 483, 485 (4) (350 SE2d 241) (1986).
      13
        (Punctuation omitted.) Barnett v. State, 300 Ga. 551, 554 (2) (796 SE2d 653)
(2017), quoting Liteky v. United States, 510 U. S. 540, 555 (II) (114 SCt 1147, 127
LE2d 474) (1994). See also Butler v. Biven Software, 238 Ga. App. 525, 526 (1) (522

                                           9
purported bias stemmed from an extra-judicial source. Accordingly, we affirm the

denial of the Mother’s motion to recuse.14

      3. Based on our holding in Division 1, we need not address the Mother’s final

enumeration.

      Judgment affirmed in part, reversed in part. McFadden, C. J., and Hodges, J.,

concur.




SE2d 1) (“Mere dissatisfaction with the court’s rulings is not a legally sufficient
ground for recusal.”) (punctuation omitted).
      14
           See Barnett, 300 Ga. at 556 (2); Vaughn, 247 Ga. app. at 370 (2).

                                          10